Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment filed 3/18/2021 is acknowledged and is entered. Applicant’s arguments have been considered and are persuasive. All outstanding rejections are withdrawn. Claims 1-4, 7, 8, 12-14, 16-21 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Ehm et al (US 2011/0188011) disclose ([0088-0090], Figs 7-11) an optical arrangement for extreme ultraviolet (EUV) radiation (see Abstract), comprising: at least one reflective optical element (Figs 5 and 6) having a main body (base body 19) with a reflective coating (20) that  is disposed on a front side of the main body and is configured to reflect the EUV radiation and with at least one surface region (vertical surface regions on the left and right) on a lateral side of the body, and at least one shield (mask 49) comprising a screen separated from the at least one surface region by a gap ([0088] teaches that the mask 49 comprises a carrier 50 that is held above the optical surface 18), and is configured to protect the at least one surface region (surface directly beneath the breakthrough region) against an etching effect of a plasma that surrounds the reflective optical element during operation of the optical arrangement. Sarov et al (WO2016/096878, portions of US 2017/0276842 are being cited for convenience) teach [0107] the shielding of the side surfaces of mirror elements from a plasma. It would therefore have been obvious to one of ordinary skill in the art before the filing of the instant application to have the mask/ shield (49) extend to cover the lateral or sides surfaces of the mirror as well, in order to protect it from the etching effects of the 
The prior art does not anticipate or render obvious, alone or in combination that the screen is separated from the at least one surface region by an empty gap, wherein the Debye length is less than 0.5 mm, in the combination required by claim 1 and its dependent claims.
Ehm et al disclose ([0088-0090], Figs. 7-11) an optical arrangement for extreme ultraviolet (EUV) radiation (see Abstract), comprising: at least one reflective optical element (Figs. 5 and 6) having a main body (base body 19) with a reflective coating (20) that reflects the EUV radiation, and at least one shield fitted to the at least one surface region of the main body, at least one shield (mask 49) that protects the at least one surface region against an etching effect of a plasma that surrounds the reflective optical element during operation of the optical arrangement, wherein the at least one surface region is arranged outside of the reflective coating and forms a lateral surface region (vertical surface regions on the left and right) of the main body. Sarov et al teach [0107] the shielding of the side surfaces of mirror elements from a plasma. It would therefore have been obvious to one of ordinary skill in the art before the filing of the instant application to have the mask/ shield (49) extend to cover the lateral or sides surfaces of the mirror as well, in order to protect it from the etching effects of the plasma. The practice of placing a plasma shield within a Debye length of the surface to be protected, claim 12 and its dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789.  The examiner can normally be reached on 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        6/7/2021